DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 is added on 7/3/2020, which do not have support in the original filed specification on 5/4/2018, nor disclosed in PGpub published on 11/8/2018.  Claim 22 requires aerogel is continuously coupled along the interior face of the pliable substrate film. There is not only no support in the original filed specification about aerogel is continuous, the instant application actually teach against continuous, but support discontinuously.  
The instant application discloses the enclosure film 450 is a storage membrane 420 that contains (e.g., holds or stores) one or more of aerogel slats 410, aerogel filler or the like positioned within the storage cells 430 in Par. 43.  The bonding of the enclosure film 450 to the pliable substrate film 310 forms the plurality of storage cells 430 that are adapted to enclose the aerogel insulating layer 320. Furthermore, Fig 4F-4E shows a film joint 440, wherein defines the storage cells 430 with the aerogel therein in Par. 42. There are gaps between the aerogel (e.g., edges of the storage cells 430) in Par. 42, Par. 47, which facilitate conformation of the thermal insulating wrap to the thermal insulating construction wrap spool, or being flexible in Par. 47. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 is claiming a different embodiment/species as claim 1. Thus claim 23 is conflict with claim 1 and cannot dependent on claim 1. 
Claim 23 is added on 7/3/2020, it appears that the applicant is relying Fig 4G embodiment to show that the each of the aerogel insulating layer and the pliable substrate film have respective planar contours. However it appears applicant is relying Fig 4F in claim 1, and all the interior and exterior arguments in below. In the instant application, applicant discloses it is the exterior substrate film with the aerogel insulating layer 320 in Fig 4G. Additionally, layering the pliable substrate film with the aerogel insulating layer includes layering the interior substrate film with the aerogel insulating layer 320, and the aerogel insulating layer 320 is between the exterior and interior substrate films in Fig 4F, Par. 54.  Since Fig 4F bonded to interior, and Fig 4G bonded to exterior and planar.  Claim 23 is a mutually exclusive and contradictory embodiment to claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. (US20080041005), and further in view of Seth et al. (US20090029109). 
As to claim 1.    Ehrman et al. discloses a thermal construction wrap (see e.g. wrap 10 in Fig 1-2 comprise weather-resistive membrane and a series of separate, laterally spaced-apart, elongate filament spacers bonded to a face of the membrane in abstract, Par. 15. The wrap is used in application of exterior wall and/or roof assembly of a building in Par. 5, Par. 7, thus the construction wrap application is met. The weather resistive by definition is designed to withstand light exposure to sun, rain and wind. Thus it does provide thermal protection) comprising:
a pliable substrate film, the pliable substrate film is resistant to at least water penetration(see e.g. weather-resistive membrane 12 in Par. 15, Fig 2 corresponds to the pliable substrate that can be rolled in spiral roll shape in Fig 1, thus the wrap is pliable. Alternatively, filament 18 can also corresponds to the claimed pliable substrate film, wherein filament can be made of polypropylene and etc in Par. 20), and the pliable substrate film includes:

Instant application

    PNG
    media_image1.png
    267
    735
    media_image1.png
    Greyscale

Ehrman et al.


    PNG
    media_image2.png
    375
    728
    media_image2.png
    Greyscale


Alternatively

    PNG
    media_image3.png
    383
    727
    media_image3.png
    Greyscale

an exterior face(see e.g. the surface of 12 facing inner sheathing member 28 is interior face of 12, see Fig 3. Alternatively, the surface of 12 facing 18 and exterior building material 32 is exterior face of 12, see above Fig 2, Fig 5. If 18 corresponds to the pliable substrate, the exterior surface is the surface of 18 that facing 32); and 
an interior face(see e.g. . the surface of 12 facing 18 and exterior building material 32 is exterior face of 12, see Fig 3. Alternatively, the surface of 12 facing inner sheathing member 28 is interior face of 12, see above Fig 2, Fig 5. If 18 corresponds to the pliable substrate, the exterior surface is the surface of 18 that facing 28);
wherein the thermal insulating construction wrap is pliable(see e.g. Ehrman et al. discloses the wrap structure is pliable due to face that the wrap is rolled in spiral roll shape in Fig 1.)
Ehrman et al. does not discloses an aerogel insulating layer coupled along the interior face of the pliable substrate film, wherein the aerogel insulating layer and the interior face of the pliable substrate film are in surface to surface contact: and
Seth et al. discloses aerogel can be located within at least some of the cavities 260 in Fig 4, Par. 50(the cavity in Seth et al. corresponds to the applicant’s storage cell 430 in Fig 4G, Par. 42, and corresponds to the space/gap/cavity in between layer 12 and 18 of Ehrman et al.) between a base layer and a structured layer, wherein the aerogel can be bonded to the base layer (and structural layer which together with base layer forms the cavity wherein the aerogel goes into) in Par. 5, abstract. Seth et al. discloses  the bonded web with aerogel can be used as thermal and acoustic insulation for walls(see e.g. Par. 2, 100). The aerogel material fills substantially all (i.e., at least 90%, in some embodiments, at least 95, and even at least 99%) of the cross-section of cavity in par. 53. Additional layers may be bonded to the base layer and/or the structured layer to form bonded aerogel composites in abstract, Par. 10.  
Both Ehrman et al. and Seth et al. are analogous in the field of thermal construction protective laminate that has cell/cavity/gap in between laminate, it would have been obvious for a person with ordinary skills modify the film 12/filament 18 of Ehrman et al. to include bonded aerogel in between cell/cavity/gap in between laminate as taught by Seth et al. in order to further increase the thermal and acoustic insulation capability of the construction wrap as suggested by Seth et al. Since aerogel has more thermal and acoustic insulation property compared with air. 
Because the aerogel is bonded to the weather resistive membrane and filament layer 18, the claim limitation of “wherein the aerogel insulating layer and the interior face of the pliable substrate film are in surface to surface contact” , and the construction wrap is “thermal insulating” is also additionally met. 
Regarding the claim limitation “wherein the thermal insulating construction wrap is pliable”, Ehrman et al. disclose the wrap structure is pliable shown in Fig 1. Regardless of the aerogel, the 22 in Fig 2 will assure the wrap structure is pliable. Furthermore, Ehrman et al. in view of Seth et al. discloses a same house wrap structure with pliable membrane, and same aerogel filled cavity as the instant application, thus it is expected the same structure with the same materials will have the same property when it is used for the same purpose as house wrap. 
By comparison, The instant application discloses the enclosure film 450 is a storage membrane 420 that contains (e.g., holds or stores) one or more of aerogel slats 410, aerogel filler or the like positioned within the storage cells 430 in Par. 43.  The bonding of the enclosure film 450 to the pliable substrate film 310 forms the plurality of storage cells 430 that are adapted to enclose the aerogel insulating layer 320. Furthermore, Fig 4F-4E shows a film joint 440, wherein defines the storage cells 430 with the aerogel therein in Par. 42. There are gaps between the aerogel (e.g., edges of the storage cells 430) in Par. 42, Par. 47, which facilitate conformation of the thermal insulating wrap to the thermal insulating construction wrap spool, or being flexible in Par. 47. 
Since both aerogel in Ehrman et al. in view of Seth, and instant application has the gaps, the thermal wrap in Ehrman et al. in view of Seth is also expected to be pliable. 
As to claim 2.    Ehrman et al. in view of Seth et al. discloses the wrap of claim 1 comprising an adhesive layer interposed between the interior face and the aerogel insulating layer (see e.g. Seth et al. disclose adhesive bonding or other bonding techniques such as heat and pressure by sonic energy can be utilized in par. 84 and the aerogel composites further comprise an adhesive bonding at least some of the troughs of the structured layer to the base layer in Par. 5, thus it would have been obvious for a person with ordinary skills in the art to modify any touching surface in between aerogel and substrate layer (or even filament layer) in Ehrman et al. in view of Seth et al. to have an additional adhesive layer as taught by Seth et al. in order to ensure strong bonding between the aerogel and weather-resistive membrane as suggested by Ehrman et al. )
As to claim 3.    Ehrman et al. in view of Seth et al. discloses the wrap of claim 1, wherein the pliable substrate film infiltrates the aerogel insulating layer to couple the aerogel insulating layer with the pliable substrate film(see e.g. In the instant application, the heated rollers heat the pliable substrate film 310 such as polypropylene to a melting temperature (or glass transition temperature) in Par. 28, and the pliable substrate film 310 infiltrates into the pores of the aerogel insulating layer 320 upon compression at the compressive nip 585 between the rollers in Par. 50.
By comparison, Ehrman et al. disclose both layer 12 and 18 can be made of polypropylene in claim 10, Par. 20, Seth et al. also discloses the aerogel can be bonded to touching propylene film by heat and pressure in Par. 99, Par. 70, Par. 83. Accordingly the heat and pressure disclosed by Seth will also enable the polypropylene layers in Ehrman et al. in view of Seth et al. to melt and infiltrates the aerogel insulating in order to achieve a strong fuse bonding between the aerogel insulating layer with the pliable substrate film)
As to claim 4.    Ehrman et al. in view of Seth et al. discloses the wrap of claim 3, wherein the pliable substrate film infiltrates pores of the aerogel insulating layer (see e.g. Seth et al. discloses the aerogel has high porosity in Par. 2, the heat and pressure disclosed by Seth will also enable the melted membrane such as polypropylene film of Ehrman et al. in view of Seth et al. infiltrates the pores of the aerogel insulating layer).
As to claim 8. Ehrman et al. et al. discloses the wrap of claim 1, wherein the pliable substrate film includes one or more of thermoplastic polyolefin, laminate of woven polypropylene, high density polyethylene (HOPE), spunbond HOPE, micro-perforated and cross-lapped films, films laminated to spunbond nonwovens, films laminated or coated to polypropylene wovens, supercalendered wet laid polyethylene fibril nonwoven, reflective aluminum foil, cross-linked polymer films, a layer of rubberized asphalt, or composites of polymers and recycled materials(see e.g. The membrane 12 can be made of high density polyethylene, polypropylene woven or non-woven in Par. 16. The filament can also be made of polypropylene in Par. 20)
As to claim 9.    Ehrman et al. in view of Seth et al. discloses the wrap of claim 1, wherein the aerogel insulating layer includes one or more of crosslinked aerogel, fiber-reinforced aerogel, vapor deposition reinforced aerogel, poiyimi.de aerogel or aerogel slats(see e.g. fiber reinforced aerogel in Par. 63 of Seth et al.).
As to claim 10.    Ehrman et al. et al. discloses the wrap of claim 1, wherein the pliable substrate film is impermeable to at least water (see e.g. weather-resistive membrane 12 in Par. 15, Fig 2. The membrane 12 provides a barrier to water in Par. 15. Filament 18 has depression facilitate drainage path in Par. 6, thus it is also be impermeable to at least water.)
As to claim 22.    Ehrman et al. in view of Seth et al. discloses the wrap of claim 1, wherein the aerogel insulating layer is continuously coupled along the interior face of the pliable substrate film (see e.g. discussion of claim 1, in particular, the percentage of the aerogel fill in the cavity can range from 25% to almost full in par. 53 of Seth et al. Thus in the event of 100% filled aerogel, there will be no gap between aerogel and film 12, filament 18. Since there will be no aerogel at the depression 22, thus aerogel insulating layer in each cavity/storage cell in between 12 and 18 are continuously coupled along the interior face without gap/spaces. Thus claim limitation is met.).
Furthermore, the instant application does not have support of the continuously coupled. The instant application discloses the enclosure film 450 is a storage membrane 420 that contains (e.g., holds or stores) one or more of aerogel slats 410, aerogel filler or the like positioned within the storage cells 430 in Par. 43.  The bonding of the enclosure film 450 to the pliable substrate film 310 forms the plurality of storage cells 430 that are adapted to enclose the aerogel insulating layer 320. Furthermore, Fig 4F-4E shows a film joint 440, wherein defines the storage cells 430 with the aerogel therein in Par. 42. There are gaps between the aerogel (e.g., edges of the storage cells 430) in Par. 42, Par. 47, which facilitate conformation of the thermal insulating wrap to the thermal insulating construction wrap spool, or being flexible in Par. 47. 
By comparison of Fig 4G, 4F of instant application, and Fig 2-3 of instant application. The claim limitation is met. 
As to claim 23.    Ehrman et al. in view of Seth et al. discloses the wrap of claim 1, wherein each of the aerogel insulating layer and the pliable substrate film have respective planar contours, and the planar contours are in are surface to surface contact (see e.g. Ehrman et al. discloses both the pliable substrate film 20 and filament sections 24 have planar contours in Fig 2-3, furthermore, the filaments 18 of the wrap 10 extend substantially horizontally within the assembly 26 in Par. 23).
As to claim 24.    Ehrman et al. in view of Seth et al. disclose the wrap of claim 1, wherein the aerogel insulating layer is an aerogel insulating sheet spread across the pliable substrate film, and the pliable substrate film and the aerogel insulating sheet are coupled in surface to surface contact (se e.g. discussion of claim 1, in particular, the percentage of the aerogel fill in the cavity can range from 25% to almost full in par. 53 of Seth et al.. Thus the aerogel in Ehrman et al. in view of Seth et al. will touch both surface of filament layer 18 and membrane 12 in the event aerogel is 100% filled)
As to claim 25.    Ehrman et al. in view of Seth et al. disclose the wrap of claim 1, wherein the aerogel insulating layer is compression bonded with the pliable substrate film (see e.g. Seth et al. also discloses the aerogel can be bonded to propylene film by heat and pressure in Par. 99, Par. 70, Par. 83).

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 


35 USC § 103
Applicant argues Ehrrnan teaches a pliable substrate film including: an exterior face: and an interior face (see e.g. the surface in Fig 2 facing the cavity is interior face, the surface facing lower side corresponds to the exterior face).  “The cavity” referenced in the Final Office Action is a space located between a filament 18 and an exterior face a weather resistive membrane 12, instead of an interior face as alleged by the Final Office Action in page 7. 
Applicant argues that Ehrman specifically states that the filaments 18 are provided to divert moisture in Par. 25, and in order to divert moisture the filaments 18 are positioned along the face 20 of the membrane 12 (with the face 20 being an exterior face of the membrane 12). Applicant argues Ehrman provides additional discussion that the filaments 18 are positioned along the exterior face 20 of the membrane 12 in page 8. 
Applicant argues Figure 5 of Ehrman teaches the filaments 18 coupled to the face 20 provided along the exterior of the membrane 12. Additionally, Figure 5 shows the filaments 18 located proximate to the exterior building material 32. Further, Figure 5 shows the membrane 12 located between the filaments 18 and inner sheathing members 28. Accordingly, “the cavity” of Ehrman referenced by the Final Office Action is located on an exterior side of the membrane 12. Thus, the proposed combination of including aerogel in “the cavity” of Ehrman does not teach or suggest the recitations of Applicant’s claims, such as claim I in page 8.
Applicant argues Office Action is alleging the filaments 18 are coupled to an interior face of the membrane 12 because the rejection discusses modifying “a cavity” to “include bonded aerogel.” However, the “cavity” is located between the filaments 18 and the face 20 of the membrane 12. Applicant submits that Ehrnian teaches that the face 20 is an exterior face of the weather resistive membrane 12 (instead of an interior face as alleged by the Final Office Action). Thus, the filaments 18 (and the cavity) of Ehrman are located on an exterior side of the membrane 12. 
Examiner respectfully disagrees:
Regarding Interior or exterior? Ehrman et al.’s structure can have two interpretation corresponding to the claimed pliable substrate of instant application. 
If weather-resistive membrane 12 in Par. 15, Fig 2 corresponds to the pliable substrate 
Ehrman discloses the pliable substrate film comprising:
an exterior face(see e.g. the surface of 12 facing inner sheathing member 28 is interior face of 12, see Fig 3. Alternatively, the surface of 12 facing 18 and exterior building material 32 is exterior face of 12, see above Fig 2, Fig 5.); and 
an interior face(see e.g. . the surface of 12 facing 18 and exterior building material 32 is exterior face of 12, see Fig 3. Alternatively, the surface of 12 facing inner sheathing member 28 is interior face of 12, see above Fig 2, Fig 5.);






Instant application

    PNG
    media_image1.png
    267
    735
    media_image1.png
    Greyscale



Ehrman et al.



    PNG
    media_image2.png
    375
    728
    media_image2.png
    Greyscale



Alternatively

    PNG
    media_image3.png
    383
    727
    media_image3.png
    Greyscale

Additionally, Ehrman et al. and instant application can name the same thing with different terminology, even referring the exactly the same thing. 
Alternatively, if filament 18 can also corresponds to the claimed pliable substrate film, wherein filament can be made of polypropylene and etc in Par. 20), and the pliable substrate film includes:
Instant application

    PNG
    media_image4.png
    231
    646
    media_image4.png
    Greyscale




Ehrman et al.


    PNG
    media_image3.png
    383
    727
    media_image3.png
    Greyscale

an exterior face(see e.g. the surface of 12 facing inner sheathing member 28 is interior face of 12, see Fig 3. Alternatively, the surface of 12 facing 18 and exterior building material 32 is exterior face of 12, see above Fig 2, Fig 5. If 18 corresponds to the pliable substrate, the exterior surface is the surface of 18 that facing 32); and 
an interior face(see e.g. . the surface of 12 facing 18 and exterior building material 32 is exterior face of 12, see Fig 3. Alternatively, the surface of 12 facing inner sheathing member 28 is interior face of 12, see above Fig 2, Fig 5. If 18 corresponds to the pliable substrate, the exterior surface is the surface of 18 that facing 28);
Nevertheless, Ehrman discloses the function of filament 18 is such that depression 22 can permit moisture to drain vertically in Par. 23. Thus whether or not the thermal barrier layer is applied facing the interior, or facing the exterior, and having aerogel in between 18 and 12, it will not destroy the functionality of 18 or depression 22. Furthermore, the instant application is claiming a product, argumentally, one embodiment such as Fig 4-5 of Ehrman et al. shows a reversed facing thermal barrier, the thermal barrier structure itself, has no structural difference compared with the thermal barrier claimed in the instant application. As for how the thermal wrap is applied, has no patentability distinction to the claimed product itself. 
Furthermore, if the product is known in the prior art. It would have been obvious to one having ordinary skill in the art at the time of the invention to rearrangement of parts, since it has been held that rearranging parts of an invention involves only routine skill in the art [MPEP § 2144.04]. It would also have been obvious to one having ordinary skill in the art at the time of the invention to reversal of parts, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art [MPEP § 2144.04].
Regarding cavity:
No matter what the difference between instant application terminology and prior arts, as show in the above figure, there is space/cavity/gap in between the layer 18 and 12 of Ehrman et al., wherein the aerogel will go. The space/cavity/gap in the current office action corresponds to the storage cell 430 in Fig 4G, Fig 4F and Par. 43 of instant application wherein the aerogel is place within. The instant application discussed about cavity is only to discuss where the aerogel would go to, not to address cavity claim limitation of instant application. 
For the above reason, applicant’s argument is not persuasive. 


Claim 1 and Claim 22
Applicant argues Claim 1 does not include recitation of cavity in page 10. 
Applicant is unable to find articulated reasoning with rational underpinning. For example, Applicant cannot find a teaching or suggestion in the proposed combination of the recitations of claim 22, including:
wherein the aerogel insulating layer is continuously coupled along the interior face of the pliable substrate film.
Applicant argues there is no discussion of claim 22, in the rejections of claims 1-4, of continuous coupling of the aerogel insulating layer along the interior face of the pliable substrate film, as recited in claim 22 in page 11. 
Applicant argues Ehrman does not disclose an aerogel insulating layer. Thus, Ehrman does not disclose an aerogel insulating layer “continuously coupled along the interior face of the pliable substrate film” as recited in claim 22. 
The Final Office Action continues at page 3 with regard to Seth, and alleges: Seth et al. discloses aerogel can be located within at least some of the cavities 260 in Fig 4, Par. 50 between a base layer and a structured layer that is bonded to the base layer (see e.g. in abstract), however aerogel of Seth is discontinuous. 
Applicant respectfully submits that when Seth is considered as a whole the proposed combination at best includes a cavity filled with aerogel, and this proposed combination fails to teach or suggest at least the recitations of claim 1 including for example: an aerogel insulating layer coupled along the interior face of the pliable substrate film, wherein the aerogel insulating layer and the interior face of the pliable substrate film are in surface to surface contact. 
Structured layer 210 in Seth et al. is not relied upon in the current office action, only the teaching of Seth that aerogel can fill the cavity between the structural layer and base laver is relied upon in the current office action.’ Accordingly, the Office Action disregards the structured layer 210 of Seth and uses “only the teaching of Seth that aerogel can fill the cavity between the structural layer and base layer.” 
Applicant submits that Seth teaches filling cavities with aerogel precursor through a permeable structured layer. The Final Office Action usage of “only the teaching of Seth that aerogel can fill the cavity between the structural layer and base layer” disregards the teachings of Seth for how the cavities are filled with aerogel. By impermissibly ignoring the teaching of Seth. 
Applicant argues Ehrman “teaches an alternating array of depressions 22 and full size filament sections 24.” Accordingly, depressions 22 would interrupt any aerogel contained in the cavity of Ehrman, and accordingly the aerogel in the cavity of Ehrman would be discontinuous. 
Examiner respectfully disagrees:
See discussion of claim 1, in particular, Seth et al. discloses the percentage of the aerogel fill in the cavity can range from 25% to almost full in par. 53 of Seth et al. Thus in the event of 100% filled aerogel, there will be no gap between aerogel and film 12, filament 18. Since there will be no aerogel at the depression 22, thus aerogel insulating layer in each cavity/storage cell in between 12 and 18 are continuously coupled along the interior face without gap/spaces. 
Furthermore, Claim 22 is added on 7/3/2020, which do not have support in the original filed specification on 5/4/2018, nor disclosed in PGpub published on 11/8/2018.  Claim 22 requires aerogel is continuously coupled along the interior face of the pliable substrate film. There is not only no support in the original filed specification about aerogel is continuous, the instant application actually teach against continuous, but support discontinuously.  
The instant application discloses the enclosure film 450 is a storage membrane 420 that contains (e.g., holds or stores) one or more of aerogel slats 410, aerogel filler or the like positioned within the storage cells 430 in Par. 43.  The bonding of the enclosure film 450 to the pliable substrate film 310 forms the plurality of storage cells 430 that are adapted to enclose the aerogel insulating layer 320. Furthermore, Fig 4F-4E shows a film joint 440, wherein defines the storage cells 430 with the aerogel therein in Par. 42. There are gaps between the aerogel (e.g., edges of the storage cells 430) in Par. 42, Par. 47, which facilitate conformation of the thermal insulating wrap to the thermal insulating construction wrap spool, or being flexible in Par. 47. 
By comparison of Fig 4G, 4F of instant application, and Fig 2-3 of instant application. The claim limitation is met. 
Lastly, Seth et al. is only used as teaching reference in order to teach aerogel, not structural layer. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
For the above reason, applicant’s argument is not persuasive. 

Applicant argues that filament section 24 is not planar in shape. Instead, the filaments 18 of Ehrman include depressed sections 22 that are flattened and particularly strongly fused to the membrane 12. 
Examiner respectfully disagrees:
First of all, Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 is claiming a different embodiment/species as claim 1. Thus claim 23 is conflict with claim 1 and cannot dependent on claim 1. 
Claim 23 is added on 7/3/2020, it appears that the applicant is relying Fig 4G embodiment to show that the each of the aerogel insulating layer and the pliable substrate film have respective planar contours. However it appears applicant is relying Fig 4F in claim 1, and all the interior and exterior arguments in below. In the instant application, applicant discloses it is the exterior substrate film with the aerogel insulating layer 320 in Fig 4G. Additionally, layering the pliable substrate film with the aerogel insulating layer includes layering the interior substrate film with the aerogel insulating layer 320, and the aerogel insulating layer 320 is between the exterior and interior substrate films in Fig 4F, Par. 54.  Since Fig 4F bonded to interior, and Fig 4G bonded to exterior and planar.  Claim 23 is a mutually exclusive and contradictory embodiment to claim 1. 
In addition: Ehrman et al. discloses both the pliable substrate film 20 and filament sections 24 have planar contours in Fig 2-3, furthermore, the filaments 18 of the wrap 10 extend substantially horizontally within the assembly 26 in Par. 23
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koravos et al. (US20110197987)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/           Examiner, Art Unit 1783